DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-5 and 12, drawn to a nucleic acid construct comprising at least one heterologous structure gene of interest functionally linked to a promoter and a control sequence having at least 80% identity to a nucleic acid sequence of SEQ ID NO: 1 or its full complement, including wherein the at least one heterologous structure gene of interest comprises a gene that confers a non-native phenotype in a plant or confers insect or herbicide resistance in a plant, and a vector comprising said construct.

Group II, claim(s) 1 and 6-8, drawn to a nucleic acid construct comprising at least one heterologous structure gene of interest functionally linked to a promoter and a control .

Group III, claim(s) 1 and 9-11, drawn to a nucleic acid construct comprising at least one heterologous structure gene of interest functionally linked to a promoter and a control sequence having at least 80% identity to a nucleic acid sequence of SEQ ID NO: 1 or its full complement, including wherein the construct comprises a selectable marker.

Group IV, claim(s) 13 and 14, drawn to a plant or plant cell transformed with a nucleic acid construct comprising at least one heterologous structure gene of interest functionally linked to a promoter and a control sequence having at least 80% identity to a nucleic acid sequence of SEQ ID NO: 1 or its full complement.

Group V, claim(s) 1, 15, and 16, drawn to a nucleic acid construct comprising at least one heterologous structure gene of interest functionally linked to a promoter and a control sequence having at least 80% identity to a nucleic acid sequence of SEQ ID NO: 1 or its full complement, including wherein the promoter is a heterologous promoter.

Group VI, claim(s) 1 and 17, drawn to a nucleic acid construct comprising at least one heterologous structure gene of interest functionally linked to a promoter and a control sequence having at least 80% identity to a nucleic acid sequence of SEQ ID NO: 1 or its full complement, including wherein the promoter is a Zea mays chlorophyll a/b binding protein promoter.

Group VII, claim(s) 18 and 19, drawn to a method for recombinantly producing a peptide or protein comprising functionally linking to a heterologous gene encoding the 

Group VIII, claim(s) 20 and 21, drawn to a method for expression of a transgene in a plant or plant cells comprising functionally linking to the transgene both a promoter and a control sequence having at least 80% identity to a nucleic acid sequence of SEQ ID NO: 1 or its full complement.

CLAIM 1 LINKS THE INVENTIONS OF GROUPS I-III, V, AND VI
Claim 1 links the inventions of Groups I-III, V, and VI.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim, claim 1.  Upon the allowance of the linking claim, the restriction requirement as to the linked inventions shall be withdrawn and any claims depending from or otherwise including all the limitations of the allowable linking claim will be entitled to examination in the instant application because unity of invention will have been restored.  Applicants are advised that if any such claims depending from or including all the limitations of the allowable linking claims are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant applications.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP 804.01.


The inventions of Groups I-VIII lack unity of invention because even though the inventions of these groups require the technical feature of a nucleic acid construct comprising a heterologous structural gene of interest functionally linked to a promoter and a control sequence having at least 80% identity to a nucleic acid sequence of SEQ ID NO: 1 or its full complement, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gupta et al (US Pre-Grant Publication US 2019/0040406, published on Feb. 7, 2019, for US Application No. 15/670,216, filed on Aug. 7, 2017).  Gupta et al teach the 3’ UTR from the Zea mays chlorophyll a/b binding protein gene, and they teach a nucleotide sequence for this 3’ UTR that they refer to as SEQ ID NO: 1 which comprises a polynucleotide with 100% identity with the instant SEQ ID NO: 1, see alignment, below:
RESULT 3
BGB71094
ID   BGB71094 standard; DNA; 1000 BP.
XX
AC   BGB71094;
XX
DT   04-APR-2019  (first entry)
XX
DE   Zea mays chlorophyll a/b binding protein gene 3'-UTR DNA, SEQ:1.
XX
KW   3'-utr; b binding protein gene; chlorophyll a; crop improvement; ds;
KW   herbicide resistance; insecticide resistance; plant; transgenic plant.
XX
OS   Zea mays.
XX
FH   Key             Location/Qualifiers
FT   3'UTR           1..1000
FT                   /*tag=  a
XX
CC PN   US2019040406-A1.
XX
CC PD   07-FEB-2019.
XX

XX
PR   07-AUG-2017; 2017US-00670216.
XX
CC PA   (AGIG ) AGRIGENETICS INC.
XX
CC PI   Gupta M,  Bennett S,  Beringer J,  Sardesai N;
XX
DR   WPI; 2019-13813X/13.
XX
CC PT   New nucleic acid vector useful for producing transgenic plant cell, 
CC PT   comprises untranslated region operably linked to polylinker or short 
CC PT   polynucleotide sequence, and non-Zea mays chlorophyll a/b binding protein
CC PT   gene.
XX
CC PS   Claim 1; SEQ ID NO 1; 32pp; English.
XX
CC   The present invention relates to a novel nucleic acid vector useful for 
CC   producing transgenic plant cell. The vector comprises a Z. mays 
CC   chlorophyll a or b binding protein 3'-UTR operably linked to: (a) a 
CC   polylinker or short polynucleotide sequence; (b) a non Zea mays 
CC   chlorophyll a or b binding protein gene; or (c) a combination of (a) and 
CC   (b). The invention further discloses: (1) a plant comprising a 
CC   polynucleotide sequence of 3'-UTR operably linked to transgene; (2) a 
CC   transgenic seed produced from the plant; (3) a method for producing a 
CC   transgenic plant cell, involves: (a) transforming a plant cell with gene 
CC   expression cassette comprising Z. mays chlorophyll a or b binding protein
CC   3'UTR operably linked to at least one polynucleotide sequence of 
CC   interest, (b) isolating transformed plant cell comprising gene expression
CC   cassette, and, (c) producing transgenic plant cell comprising Z. mays 
CC   chlorophyll a or b binding protein gene 3'-UTR operably linked to at 
CC   least one polynucleotide sequence of interest; (4) Z. mays chlorophyll a 
CC   or b binding protein gene 3'-UTR comprising polynucleotide of SEQ ID NO:1
CC   (see BGB71094); and (5) an isolated polynucleotide comprising nucleic 
CC   acid sequence identical to Z. mays chlorophyll a or b binding protein 
CC   gene 3'-UTR. The nucleic acid vector is useful for producing transgenic 
CC   plant cell with transgene encoding selectable marker or gene product 
CC   conferring insecticidal resistance, herbicide tolerance, expression of an
CC   RNA interference (RNAi), nitrogen use efficiency, water use efficiency, 
CC   or nutritional quality and promoting transcription and translation of a 
CC   nucleotide sequence in a plant or plant cell. The present sequence 
CC   represents a Zea mays chlorophyll a/b binding protein gene 3'-UTR DNA, 
CC   which is useful for constructing a vector for producing transgenic plant 
CC   cell.
XX
SQ   Sequence 1000 BP; 314 A; 188 C; 172 G; 326 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 500;  DB 61;  Length 1000;
  Best Local Similarity   100.0%;  
  Matches  500;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCTCAACGGCTATGCTATGCAACTTCATTGTCTTTCGGATCGGAGAGGGTGTACGTACGT 60

Db         15 GCTCAACGGCTATGCTATGCAACTTCATTGTCTTTCGGATCGGAGAGGGTGTACGTACGT 74

Qy         61 GGATTGATTGATGCTGCGAGATGCATGTGTGTCTTTTGTTTCACGTTGCATTGCATAGGC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         75 GGATTGATTGATGCTGCGAGATGCATGTGTGTCTTTTGTTTCACGTTGCATTGCATAGGC 134

Qy        121 AAGTCGAGATGATGAGTTGGCGTTGTACACTAAGATGAACCATGTTTGTGCAATAGTGGT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        135 AAGTCGAGATGATGAGTTGGCGTTGTACACTAAGATGAACCATGTTTGTGCAATAGTGGT 194

Qy        181 GGTTTTTGTTTCCTGCTGGTTAATTGTTGATATCCATTAATTTGTTTTTCTTCTATACTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        195 GGTTTTTGTTTCCTGCTGGTTAATTGTTGATATCCATTAATTTGTTTTTCTTCTATACTC 254

Qy        241 CTTTTTCTCTCTAGCTCTTTATCTTAAGAAGGCAAGCATAAATGTGCTTGGATAAACAGC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        255 CTTTTTCTCTCTAGCTCTTTATCTTAAGAAGGCAAGCATAAATGTGCTTGGATAAACAGC 314

Qy        301 AGATATCAATGAAAATGAAAGTAGTCTTATACCATTTAAATGTGGGCAAACAAATAAGAT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        315 AGATATCAATGAAAATGAAAGTAGTCTTATACCATTTAAATGTGGGCAAACAAATAAGAT 374

Qy        361 ATGCACTTAAACAGTAACGAACGAATCTAGAGAAAATAGAAAGAGGGTATACTTGTCTTA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        375 ATGCACTTAAACAGTAACGAACGAATCTAGAGAAAATAGAAAGAGGGTATACTTGTCTTA 434

Qy        421 ACAGATGCATATACTTGTATATATCATATGAGCAGCATATATATGGAGAAATTTTAATCA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        435 ACAGATGCATATACTTGTATATATCATATGAGCAGCATATATATGGAGAAATTTTAATCA 494

Qy        481 AAATATTTTTTTTAAAAAAA 500
              ||||||||||||||||||||
Db        495 AAATATTTTTTTTAAAAAAA 514

Gupta et al claim nucleic acid vectors comprising the 3’ UTR operably linked to a polylinker, a non-Zea mays chlorophyll a/b binding protein gene (which is a heterologous structural gene of interest), and further comprising an operably linked promoter (see claims 1 and 7).  For this reason, the technical feature that is shared by Groups I-VIII does not provide a contributions over the prior art and therefore it cannot be relied upon for providing unity of invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662